Citation Nr: 1523202	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral syndrome, rated as noncompensable prior to August 24, 2013, and rated at 10 percent thereafter.

2.  Entitlement to an increased rating for left knee patellofemoral syndrome, rated as noncompensable prior to August 24, 2013, and rated at 10 percent thereafter.

3.  Entitlement to an increased disability rating in excess of 10 percent for status post fracture, clavicle right shoulder, prior to June 7, 2014.

4.  Entitlement to an increased disability rating in excess of 10 percent for right shoulder impingement syndrome with degenerative arthritis effective from June 7, 2014.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2007  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

Following the last adjudication of the case by the agency of original jurisdiction (AOJ) in a February 2014 supplemental statement of the case (SSOC), additional pertinent evidence was added to the Veteran's claims file.  The Veteran filed his substantive appeal in July 2013, which was after February 2013, when the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 became effective.  The Veteran has not requested in writing that the AOJ initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right and left knee disabilities demonstrate pain, painful motion, popping, cracking, and stiffness, which remain at a noncompensable level.

2.  For the entire period on appeal, the Veteran's right shoulder demonstrates pain and painful motion at a greater than shoulder level with no compensable impairment of the humerus, clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, prior to August 24, 2013,for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2014).

2.  The criteria for a disability rating higher than 10 percent beginning from August 24, 2013, for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2014).

3.  The criteria for a disability rating of 10 percent, but no higher, prior to August 24, 2013, for left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2014).

4.  The criteria for a disability rating higher than 10 percent beginning from August 24, 2013, for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2014).

5.  The criteria for a disability rating higher than 10 percent for right shoulder impingement syndrome with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard July 2011letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2011, August 2013, November 2013, and June 2014.  These examinations are sufficient to decide the claims as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  Analysis

A.  Generally Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15 (2013).  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  However, "[t]he evaluation of the same disability under various diagnoses," a practice called pyramiding, "is to be avoided."  38 C.F.R. § 4.14 (2013).

In every instance where the schedule does not provide a zero percent disability rating for a diagnostic code, a zero percent disability rating shall be assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. 4.31.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  An effective date may be assigned up to one year preceding the date of claim if the contemporaneous evidence shows that an increase in disability occurred during that time period.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in disability is shown to have occurred prior to that one-year period, an earlier effective date is not assignable one year prior to the date of claim.  Id. 

In cases where the joint or joints are diagnosed with degenerative arthritis confirmed by x-ray imaging and the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).  However, painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  Compensation for such pain (whether arthritic or nonarthritic) is limited to 10 percent per joint when there is no actual or compensable limitation of motion.  See Mitchell, 25 Vet. App. at 36.

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. §§ 3.102, 4.7; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Increased Ratings - Knees

The Veteran seeks an increased rating for disabilities of the right and left knee.  Both knees are currently assigned noncompensable disability ratings prior to August 24, 2013, and 10 percent ratings thereafter.  See 38 C.F.R. § 4.71a, DC 5261.

He filed his claim for increased ratings in June 2011.  Accordingly, the period of appellate review before the Board begins from that date, plus the one-year look back period prior to the date of claim.  

 (1) Rating Schedule for the Knees

Disabilities of the knee are evaluated under the schedular criteria of Diagnostic Codes 5256 through 5263, under 38 C.F.R. § 4.71a.


Rating
5256 Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight flexion between 0° and 10°
30
5257 Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10
5258 Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint
20
5259 Cartilage, semilunar, removal of, symptomatic
10
5260 Leg, limitation of flexion of:

Flexion limited to 15°
30
Flexion limited to 30°
20
Flexion limited to 45°
10
Flexion limited to 60°
0
5261 Leg, limitation of extension of:

Extension limited to 45°
50
Extension limited to 30°
40
Extension limited to 20°
30
Extension limited to 15°
20
Extension limited to 10°
10
Extension limited to 5°
0
5262 Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace
40
Malunion of:

With marked knee or ankle disability
30
With moderate knee or ankle disability
20
With slight knee or ankle disability
10
5263 Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated)
10

(2) Application of the Rating Schedule
Prior to August 24, 2013

For the period prior to August 24, 2013, the Board finds that there is competent and credible evidence that the Veteran's knees demonstrate painful motion, corresponding to a 10 percent rating, the minimum compensable rating, pursuant to DC 5261.  38 C.F.R. §§ 4.59, 4.71a, DC 5261; Burton, 25 Vet. App. at 3-5.  This conclusion is supported by the Veteran's subjective complaints of pain on motion.  He is competent to report such symptoms, and the Board finds these statements credible.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Thus, a compensable 10 percent rating pursuant to DC 5260 is warranted prior to August 24, 2013.

A higher, 20 percent rating, is not warranted as the evidence demonstrates no compensable functional limitation of motion.  Even taking into consideration pain and other functional effects, he had flexion to 140 degrees and extension to 0 degrees including after repetitive testing.  Thus, a higher 20 percent rating is not warranted.  See DeLuca, 8 Vet. App. at 205-06; see also Mitchell, 25 Vet. App. at 39-42.

A higher or separate rating is also not supported under any potentially alternative diagnostic code.  An August 2011 study showed "[n]o significant joint effusion."  Plus, a VA examination in November 2007 established the absence of instability and meniscal conditions including associated symptomatology, such as locking.  Without such symptomatology in either knee, no higher or separate disability can be assigned  Moreover, in light of the nature of the November 2007 VA examination, which is the same type regularly conducted to evaluate knee disabilities, the silence in the examination report of any further knee abnormality must be accepted as affirmative evidence of its absence.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7).  Therefore, there is no evidentiary basis for an additional or alternative award under DCs 5257, 5258/5259, 5262, or 5263.  

Since August 24, 2013

For the period since August 24, 2013, the Board finds that there is competent and credible evidence of no more than painful motion, corresponding to the 10 percent ratings currently assigned.  38 C.F.R. §§ 4.59, 4.71a, DC 5261; Burton, 25 Vet. App. at 3-5.  This is demonstrated by the August 2013 VA examination report in which the examiner noted objective evidence of painful motion on flexion.  As with the period prior to August 24, 2013, the Veteran has not demonstrated limitation of motion in either knee which would correspond to a compensable rating.  He demonstrated full extension bilaterally, and flexion to 135 degrees in the right knee, and 130 degrees in the left knee, including on repetition.  Thus, a rating higher than the current 10 percent rating cannot be assigned on the basis of limitation of motion.  See Mitchell, 25 Vet. App. at 36

In the August 2013 examination, the examiner checked a box indicating that the Veteran had additional functional impairment caused by pain on motion and that it did impact his job.  Even considering all additional functional impairments due to pain, including pain on motion, stiffness, popping, and cracking, the Veteran's functional impairment did not rise to a compensable level involving flexion limited to 30 degrees or extension limited to 15 degrees in either knee.  Otherwise, the Veteran informed the VA examiner that his symptomatology involved pain on standing and sitting with no further limitation of motion on repetition; no flare-ups; and no incapacitating episodes.  He had a normal gait; he was able to stand at his job for prolonged periods of time; and he occasionally used a brace and likely had difficulty walking long distances.  He rated his pain as a 5/10, and he did not require medication.  Because this VA examination demonstrates functional impairments not more nearly approximating a higher disability level as set forth in the rating schedule, the record does not provide the evidentiary foundation necessary to award a higher 20 percent rating.  

Again during this time period, a higher or separate rating is also not supported under any potentially alternative diagnostic code.  Representative of the evidence during this time period, the August 2013 VA examination establishes the absence of instability and meniscal conditions including associated symptomatology, such as locking.  Without such pathology in either knee, no higher or separate disability can be assigned  Moreover, in light of the nature of this VA examination, which is the same type regularly conducted to evaluate knee disabilities, the silence in the examination report of any further abnormality must be accepted as affirmative evidence of its absence.  See AZ, 731 F.3d at 1315-16, 1317-18, n.13; Fed. R. Evid. 803(6), (7).  Therefore, there is no evidentiary basis for an additional or alternative award under DCs 5257, 5258/5259, 5262, or 5263.  

C.  Increased Rating for Right Shoulder

The Veteran seeks a rating in excess of 10 percent for his right shoulder disability.  

He filed the instant claim for an increased rating in June 2011.  Accordingly, the period of appellate review before the Board begins from that date, plus the one-year look back period prior to the date of claim.  

During this time period, the Veteran's right shoulder disability has been assigned a single 10 percent rating but sequentially under two different diagnostic codes.  Initially, prior to June 7, 2014, the disability was characterized as "status post fracture, clavicle right shoulder," and a 10 percent rating was assigned for this disability pursuant to DC 5203(regarding impairment of the clavicle or scapula).  Thereafter, beginning from June 7, 2014, the RO changed the characterization of the disability to "right shoulder impingement syndrome with degenerative arthritis" and switched the 10 percent rating under to DC 5201-5003 based on arthritis and limitation of motion in his arm.

The Board notes that this change in diagnostic code does not represent a change in the situs of the disability or a reduction in the total disability rating assigned for the shoulder (or overall).  Instead, it represents the RO's attempt to better evaluate the condition under are more closely analogous diagnostic code.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Read v. Shinseki, 651 F.3d 1296, 1300-01 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet App. 420, 424 (2011). 

(1) Rating Schedule for the Shoulder

Disabilities of the shoulder are evaluated under the criteria of 38 C.F.R. § 4.71a, DCs 5200-5203, which distinguish between the major (dominant) and minor (non-dominant) extremity.  

The Shoulder and Arm
Rating

Major
Minor
5200 Scapulohumeral articulation, ankylosis of:


NOTE: The scapula and humerus move as one piece.


Unfavorable, abduction limited to 25° from side
50
40
Intermediate between favorable and unfavorable
40
30
Favorable, abduction to 60°, can reach mouth and head
30
20
5201 Arm, limitation of motion of:


To 25° from side
40
30
Midway between side and shoulder level
30
20
At shoulder level
20
20
5202 Humerus, other impairment of:


Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral joint.


With frequent episodes and guarding of all arm movements
30
20
With infrequent episodes, and guarding of movement only at shoulder level
20
20
Malunion of:


Marked deformity
30
20
Moderate deformity
20
20
5203 Clavicle or scapula, impairment of:


Dislocation of
20
20
Nonunion of:


With loose movement
20
20
Without loose movement
10
10
Malunion of
10
10
Or rate on impairment of function of contiguous joint.



Normal range of motion of the arm is abduction and forward flexion from zero to 180 degrees each, and internal and external rotation zero to 90 degrees each.  See 38 C.F.R. § 4.71a, Plate I.  

The plain language of section 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1359 (Fed. Cir. 2013) (distinguishing other parts of 4.71a, set as those for the thigh, the knee, and the elbow, set forth different diagnostic codes for different limitations of motion in different planes or directions).  

(2) Application of the Rating Schedule
Prior to June 7, 2014 - DC 5203

Because the Veteran is shown to be right handed, the Board will limit its discussion to the rating schedule as it pertains to the major extremity.  38 C.F.R. § 4.69.

As discussed herein above, the Veteran's right shoulder disability was assigned a 10 percent rating under DC 5203 prior to June 7, 2014.  The record reflects that this disability was manifested by functional impairments, which remained at a noncompensable level as defined in the rating schedule.  

The factual evidence begins with an August 2011 VA examination, at which time he had painful motion, but this resulted in a noncompensable limitation of motion.  Even after repetitive testing, he maintained forward flexion 180 degrees, abduction to 180 degrees, and external and internal rotation to 90 degrees.  All other testing, including impingement sign, was negative.  His daily pain and discomfort, usually was worse with overhead activities, and it interfered with his ability to play sports, throw objects, and reach overhead.  He had no incapacitating episodes, flare-ups, weakness or problems with repetitive use.  An MRI conducted at that time affirmatively demonstrated a "normal" right shoulder.  

On a second VA examination, conducted in November 2013, the VA examiner found a changed disability picture that was now "primarily due to" a "new condition," which involved "rotator cuff (infraspinatus) tear and (supraspinatus) tendinopathy.  The VA examiner concluded that this "new condition [was] at least as likely as not due to his current job duties"  and "not likely incurred in or caused by his service."  

The Board notes that this finding would indicate that the "primary" manifestation of the right shoulder as of November 2013 was not a component of the service-connected disability picture.  Accordingly, it could not be compensated under the rating schedule.  For purposes of this appeal, the VA examiner did not adequately identify which component of the disability picture was due to the service-connected condition as compared with the non-service connected condition.  As such, the Board cannot make any distinction in this regard.  See Mittleider, 11 Vet. App. at 182.  

Even if all symptomatology were attributed to the service-connected disability, however, the disability level did not arise to higher than the 10 percent level under any potentially applicable diagnostic code.  

First, the November 2013 VA examiner found flexion to 140 degrees with objective evidence of painful motion at 130 degrees and abduction to 130 degrees with objective evidence of painful motion at 110 degrees.  On repetition, there was no additional limitation of motion.  The examiner checked a box indicating that the Veteran experienced functional loss or impairment on the right upper extremity due to less movement than normal and pain on movement.  The examiner also checked that the Veteran has localized tenderness or pain on palpation and that he did exhibit guarding of that shoulder.  An Empty-Can Test was administered to test for rotator cuff conditions returned positive.  He also showed tender right infraspinatus, subacromial space, mildly at supraspinatus, and mild tenderness at the right sternoclavicular joint.  A Neer's Test and Yoakum test were both positive, and the Veteran had pain-limited weakness with resisted external rotation in abduction, but not adduction.

The Board notes that, even recognizing an right shoulder impingement, this testing establishes an absence dislocation, nonunion, and malunion of the clavicle or scapular.  Likewise, the limitation of motion was greater than shoulder level (i.e., 90 degrees) and the VA examiner affirmatively found an absence of mechanic symptoms indicating instability and dislocation pathology.  This disability picture, whether attributed to the service-connected right shoulder condition or not, still remained at a noncompensable level.  

Because the Veteran's disability picture prior to June 7, 2014, involved functional impairments remaining at a noncompensable level, a rating higher than 10 percent cannot be assigned prior to June 7, 2014.  Moreover, as with the prior testing, this VA examination establishes an absence of dislocation, nonunion, and malunion of the clavicle or scapular.  Likewise, the limitation of motion was greater than shoulder level (i.e., 90 degrees), and the VA examiner affirmatively found an absence of mechanic symptoms indicating instability and dislocation pathology.  

Beginning June 7, 2014

Again, the RO changed the Veteran's 10 percent disability rating beginning from June 7, 2014, from DC 5203 to DC 5003.  A higher rating cannot be assigned under this-or any potentially alternative diagnostic code-beginning from this date.  

The relevant evidence consists of a VA examination conducted on June 7, 2014.  It shows that he reported intermittent right shoulder pain aggravated by overhead activities.  He stated that he had physical therapy but his shoulder did not improve.  He stated that he had not had treatment lately.  He did not report any flare-ups.

On physical examination, flexion was to 120 degrees with objective evidence of painful motion at 120 degrees and abduction was to 120 degrees with no objective evidence of painful motion.  There was no additional limitation of motion on repetition.  The examiner checked a box indicating that the Veteran experiences functional loss in the right shoulder due to pain on movement.  The Veteran did not demonstrate localized tenderness or pain on palpation or guarding.  Muscle strength was normal at 5/5.  On testing for rotator cuff conditions, he returned positive for the Hawkins' Impingement Test.  All other tests, including the Empty-Can Test, returned negative.  An imaging study was performed and it showed no evidence of fracture dislocation, arthritis, or tendinous calcification.

The examiner checked a box indicating that the Veteran's shoulder condition does not impact his ability to work.  He also marked that neither pain, weakness, fatigability, nor incoordination significantly limited his functional ability during flare-ups or when the joint was used repeatedly over a long period of time.  He added that they do not cause additional limitation of motion on use or during flare-ups.

The Board notes that this VA examination shows a further limitation of overhead motion of 10 degrees when compared with the earlier VA examination conducted in November 2013, which showed motion to 130 degrees.  Nonetheless, a limitation of motion to 120 degrees still allows for motion greater than a limitation at shoulder level.  See 38 C.F.R. § 4.71, Plate I.  

Because this evidence demonstrates functional limitations involving painful motion at a noncompensable level, there is no basis to assign a rating higher than the current 10 percent rating.  See 38 C.F.R. § 1.71a.  Staged ratings are not assignable on the basis of this record.    

(D) Extraschedular Consideration

(1) Applicable Law

The Board's findings above are based on schedular evaluation.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10 (emphasis added).  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

(2) Application to this Case

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected knee and shoulder disabilities are manifested by signs and symptoms such as pain, stiffness, locking, fatigability, and lack of endurance, which impairs his ability to stand and walk, and lift overhead for long periods.  These signs and symptoms, and their resulting functional impairments, are contemplated by the rating schedule.  

The diagnostic codes in the rating schedule corresponding to disabilities of the knee and shoulder provide disability ratings on the basis of limitation of motion and other functional impairments under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by functional impairments, such as pain, manifested under the ordinary conditions of his daily life.  It cannot be found that there is presented an exceptional or unusual disability picture involving the Veteran's knee or shoulder disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional symptomatology that has not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In making all determinations herein above, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


ORDER

A rating of 10 percent for right knee patellofemoral syndrome is granted for the period prior to August 24, 2013.

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

A rating of 10 percent for left knee patellofemoral syndrome is granted for the period prior to August 24, 2013.

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

A rating in excess of 10 percent for the right shoulder disability is denied.



____________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


